Citation Nr: 1748654	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-25-442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Phoenix, Arizona held in November 2016.  A copy of the hearing transcript has been associated with the claims file.

The Veteran withdrew his claim for entitlement to an increased evaluation for hemorrhoids in November 2016 


FINDING OF FACT

Sleep apnea was manifest during service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board notes that sleep apnea is not "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (2016) does not apply to the Veteran's claim for service connection here.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 3 8 C.F.R. § 3.159 (a) (2016);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Sleep Apnea

During active service, the Veteran was afforded a polysomnography through a private practitioner in April 2002.  Upon analysis of the polysomnography results, the practitioner provided an impression "consistent with mild snoring."

STRs from 2004 reveal that the Veteran complained of snoring in October 2004.  In a December 2004 Report of Medical Assessment, the examining physician noted that the Veteran would be referred to otolaryngology because of complaints of snoring.  

In July 2006, the Veteran was afforded a VA examination.  The examining VA physician reviewed the claims file and considered the Veteran's lay accounts of his medical history and description of symptoms.  As to the Veteran's "snoring condition," the physician noted that the Veteran stated that he fell asleep within one half hour of bedtime, but experienced several "interruptions" thereinafter.  The physician also reported that a computer tomography (CT) scan of the Veteran's sinuses revealed minimal septal deviation to the right with mild ethmoid and maxillary sinusitis.  The physician provided impressions of upper airway resistance syndrome.

Also in July 2006, the Veteran submitted a VA Form 21-4138.  In pertinent part, he conveyed the onset of his snoring symptoms, treatment, and his wife's complaints about sleep disturbance.  The Veteran reported that his polysomnography results were negative for sleep apnea.  He further mentioned that he had consultations with a private clinician who suggested a costly procedure to correct snoring.  Finally, he wrote that  this has been a big problem between [his wife and himself] for nearly 6 years.  

In August 2009, the Veteran submitted a letter from Dr. G., a private otolaryngologist, addressed to the Veteran's primary care physician.  Dr. G. wrote that the Veteran believed that the results of his April 2002 polysomnography were "unreliable."  Dr. G. added that the Veteran reported severe daytime fatigue, loud snoring, and frequent nighttime arousal.  Dr. G.'s findings included moderate to severe nasal septal deviation, among other ear, nose and throat (ENT) problems.  As to plans, Dr. G. recommended a repeat polysomnography.  He provided an impression of chronic nasal obstruction from septal deviation and inferior turbinate hypertrophy.  Dr. G. also expressed some prognostications which needed to be verified through testing 

In September 2009, the Veteran underwent a split polysomnography at NP Labs.  In the subsequent report, a clinician opined that the results of the study are consistent with mild obstructive sleep apnea disordered breathing.  The sleep architecture for the entire study was provided.

In June 2016, Dr. A., a private physician, submitted a report of a sleep consultation with the Veteran.  He opined that the Veteran's chief complaint and reason for the consultation was nonorganic sleep apnea.  He relayed the Veteran's report of daytime fatigue, middle-night awakening, and choking sensations.  .

In July 2016, a copy of the Veteran's auto-titrating CPAP prescription was submitted.  The same month, a copy of a sleep study performed by WM, a private provider, was submitted.  The physician's interpretation and comments section noted that findings were consistent with moderate, non-positional obstructive sleep apnea. 

In August 2016, UH, a private healthcare system, submitted a treatment record which included the Veteran's diagnosis of obstructive sleep apnea.

At the November 2016 Travel Board hearing, the Veteran and his wife testified about the onset of the Veteran's sleep apnea and its manifestations while he was in active service.  The Veteran also provided extensive testimony about the inadequacy of the April 2002 polysomnography.  "The electrodes came off my body at least three to five times during the night.  They had to wake me up, start all over again and for them to say that that study was conclusive is ridiculous [...] even my ear, nose and throat doctor [said] you have [sleep apnea] and he ordered another study,"  See Travel Board hearing transcript, p. 5.  Furthermore, the Veteran's wife testified that the Veteran's snoring kept her up all night and as it progressed she noticed that he had started not to breathe "because his abdomen would not [move] or his chest would not raise."  Id. at p. 4.  The Veteran further stated that these symptoms began as early as 1993, while he was stationed in Ramstein, Germany.

The Veteran contends that he has sleep apnea that was incurred in service.  We agree.  During service, the Veteran reported that he suffered from disruptive snoring.  The Board finds the Veteran's statements and testimony to be consistent and credible.  Furthermore, the Veteran's wife testified that the Veteran snored excessively and eventually started not to breathe.  Similar post-service complaints were recorded and eventually sleep apnea was diagnosed.

We recognize that sleep apnea was not diagnosed during service.  However, the date of a diagnosis is not relevant here.  Rather, were there manifestations sufficient to establish that he had the disease in service?  Here, we find the Veteran's in-service reportS wholly credible.  In addition, we find the Veteran's wife testimony reflecting that the Veteran had breathing issues to be credible.  Clearly, the Veteran had sleep apnea prior to September 2009; in fact, he was referred for the study due to symptoms that predated the study.  The Board finds that there is doubt as to the onset of sleep apnea and such doubt is resolved in favor of the Veteran.



ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


